Citation Nr: 1504248	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  14-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased initial rating for service-connected bilateral hearing loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Senior Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1957 to November 1959 and from October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for bilateral hearing loss and assigned a 10 percent disability rating, effective January 7, 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date prior to January 7, 2010, for the grant of service connection for bilateral hearing loss has been raised by the record.  See Veteran's representative's May 2014 statement.  Significantly, however, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased initial rating for his service-connected bilateral hearing loss, currently evaluated as 10 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  Before the Board can adjudicate this claim, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 


I.  Treatment Records

A review of the Veteran's claims file indicates that records from the VA Medical Center (VAMC) in Reno, Nevada, and the VA Outpatient Clinic (VAOPC) in Auburn, California, remain outstanding.  Specifically, on his May 2014 VA Form 21-526EZ, the Veteran reported receiving treatment for his hearing loss at both of these VA medical facilities.  Significantly, however, to date, no VA treatment records have been associated with the Veteran's claims file.  Moreover, there is no indication from the claims file that attempts have been made to obtain such records and/or that such records do not exist.  Accordingly, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from the VAMC in Reno, Nevada, and the VAOPC in Auburn, California.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  

On remand, copies of any recent private treatment records regarding the Veteran's bilateral hearing loss should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In this regard, the Board notes that the only private treatment record currently on file is a March 2009 audiogram.

II. VA Examination

The Board also finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected bilateral hearing loss is necessary in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA audiological examination in May 2010.  At the time of the Veteran's May 2010 VA examination, the examiner noted the Veteran's reports that his hearing loss interfered with his activities of daily living, noting that he had difficulty communicating with his family and in social situations.   

Thereafter, in his June 2011 Notice of Disagreement and May 2014 VA Form 9, the Veteran reported that he has extreme difficulty hearing, understanding, and discriminating human voices and general sounds at various audiological ranges.  He has also indicated that his hearing is greatly reduced without the use of hearing aids.  See June 2011 Notice of Disagreement.  Additionally, the Veteran has reported that his hearing loss has had an adverse impact on his life insofar as he now avoids large gatherings because all of the voices seem to mesh when he is in a crowd.  See May 2014 VA Form 9.  Further, the Veteran has reported that his spouse frequently complains about how loud he keeps electronic appliances, as he has to turn up the volume on the radio and television beyond the listening comfort of the average person in order to hear them adequately.  Id.  Finally, the Veteran has reported that his right ear hearing loss is significantly worse than his left ear hearing loss.  See June 2011 Notice of Disagreement.  In this regard, the Board notes that the most recent examination report of record is now almost five years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology or his additional treatment to date.  

Accordingly, the Board finds that another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, obtain all private treatment records pertaining to the Veteran's bilateral hearing loss, dated since March 2009.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Make arrangements to obtain the Veteran's complete treatment records for bilateral hearing loss, including copies of any audiometric test results, from the VAMC in Reno, Nevada, and the VAOPC in Auburn, California.  If, after making continued efforts to obtain such records, it is determined that it is reasonably certain that such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected bilateral hearing loss.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, and what types of employment would not be limited (if any).  

In doing so, the examiner should discuss the significance, if any, of the Veteran's reports that: (1) he has extreme difficulty hearing, understanding, and discriminating human voices and general sounds at various audiological ranges, (2) his hearing loss has had an adverse impact on his life insofar as he now avoids large gatherings because all of the voices seem to mesh when he is in a crowd, and (3) he has to turn up the volume on the radio and television beyond the listening comfort of the average person in order to hear such appliances adequately.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  
4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




